Citation Nr: 1343466	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for asthma due to asbestos exposure or Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's asthma is not shown to be etiologically related to his in-service asbestos exposure or Agent Orange exposure. 


CONCLUSION OF LAW

The Veteran's asthma was not incurred in, or aggravated by, his active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, prior to the rating decision in this matter, the Veteran received a letter in March 2011 that informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, VA examinations, and lay statements are in the file.  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The Veteran was afforded a VA examination in March 2012 for his asthma.  When VA provides the Veteran with an examination, the Board must determine whether the VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id; see 38 U.S.C.A. § 3.159(c)(4).  Therefore, the Board finds that the VA has fulfilled its duties to notify and assist the Veteran.  

II. Analysis

To establish a claim for service connection, the Veteran must show the following elements: 1) the presence of a current disability; 2) the in-service incurrence or aggravation of a disease or injury; and 3) the nexus between the current disability and the in-service injury or aggravated injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran contends that in 1969, while stationed at a naval fleet in Philadelphia, Pennsylvania, he was assigned to clean materials out of ships, which included the removal of asbestos insulation.  He stated that he was not provided any protection while performing this task and that after work he noticed that he would get "choked up and [start] coughing."  He said that the symptoms would last overnight and continued again after returning to work on the asbestos removal.  While in Vietnam, the Veteran said he had no symptoms, but several months after his discharge from the Navy, he began having symptoms of coughing and shortness of breath.  He was diagnosed with asthma by a private physician.  His condition requires the daily use of an inhaler and oral bronchodilator.  

Alternatively, the Veteran argues that he was exposed to Agent Orange while in Vietnam, and that exposure caused his asthma.  The Veteran is presumed to have been exposed to herbicides by virtue of his active duty service in Vietnam, however, the Veteran's claimed asthma is not a disease recognized by the Secretary as a disease that warrants presumptive service connection.  

With regards to the Veteran's argument that his in-service exposure to asbestos is related to his current asthma condition, the Board finds that the preponderance of the evidence does not support a finding that the Veteran's asthma is etiologically related to his asbestos exposure in-service.  

The Veteran's STRs do not reflect any complaints for any respiratory symptoms.  Moreover, the Veteran's enlistment and separation examinations did not record any respiratory problems or conditions.  

Private treatment records, dated since January 1987, reflect the Veteran had been receiving regular treatment for his asthma with various medications, including inhalers, bronchodilators, and occasionally antibiotics when his condition became exacerbated.  The records show that the Veteran experienced periods where his condition was well-controlled through the use of his medication and times where he had episodes of coughing, chest heaviness and tightness, and wheezing.  While there were some reports of asthmatic episodes following strenuous activity, such as mowing his lawn, or after staying at a hotel overseas that he described as dusty and moldy, the private treatment records do not provide any explanation for the Veteran's asthma.  

In March 2012, the Veteran was afforded a VA examination for his asthma.  The examiner noted that the Veteran was a life-long non-smoker, who experienced episodic asthma, lasting for 24-48 hours with inhalation treatment, without known precipitants.  The examiner performed a pulmonary function test on the Veteran and found that pre-bronchodilator, the Veteran had an FEV-1 of 81 percent predicted and post-bronchodilator, the Veteran had an FEV-1 of 92 percent predicted.  The examiner found, after consultation with a pulmonologist, that asbestos is not generally associated with asthma, and therefore, he opined that the Veteran's asthma was not etiologically related to the Veteran's asbestos exposure.  The examiner also did not find a nexus between any in-service event, injury, or disease related to the Veteran's asthma.  

In addition to the medical evidence, the Board has also considered the Veteran's contention that his asthma was caused by his period of active duty military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

However, in this instance, the Veteran is not shown to have the appropriate medical knowledge or training to render a competent opinion on such complex issues as the etiology of diseases of the lungs and airways.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, his assertion does not constitute competent medical evidence that the Veteran's asthma was caused by, or is otherwise related to, his military service.

Thus, with the preponderance of the evidence against a finding of service connection for asthma due to asbestos exposure or Agent Orange exposure, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for asthma due to asbestos exposure or Agent Orange exposure is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran seeks service connection for right ear hearing loss as result of in-service of noise exposure.  Service treatment records show normal hearing at his enlistment and separation examination.  The Board notes that the recording of the Veteran's audiometric test results at separation were found to be incorrectly attributed from his left ear to his right ear.  See March 2012 VA addendum.  

The Veteran was afforded a VA audiological examination in July 2011.  The examiner observed that the Veteran's April 1970 separation examination showed a lack of hearing loss in the right ear.  The examiner found that those normal hearing test results for the right ear made the Veteran's current right ear hearing loss "not at least as likely as not caused by or a result of an event in military service."  The Board does not find the opinion in this case adequate.

The Board has reached this conclusion because in the rationale for the opinion the examiner specifically cites to the Veteran's normal separation examination as the foundation for the opinion despite the fact that current case law instructs that an examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Also, the Board must emphasize that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating a requested opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").

Therefore, the Board finds that a remand to obtain an addendum to the examination is required.  38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any current relevant treatment records of the Veteran.  

The Veteran should complete authorizations to obtain all records of his treatment for right ear hearing loss.  All actions to obtain the requested records should be documented fully in the claims file or virtual record.

2.  After additional treatment records are obtained and associated with the claims file, the RO/AMC should obtain an addendum to the July 2011 audiological examination by the same examiner or another examiner if she is not available.  The claims file, along with a copy of this remand and any relevant records contained in the virtual record, should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that any current right ear hearing loss is etiologically-related to the Veteran's period of active military service?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries while on active duty and since that time even when not documented in his medical records.

In providing an answer to the above question, the examiner is advised that she cannot rely on the fact that the Veteran's right ear hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993); also see Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

A rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


